J-S33001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    T.E.C.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    B.M.C., N/K/A, B.M.W.                      :
                                               :
                       Appellant               :   No. 20 EDA 2020

              Appeal from the Order Entered November 19, 2019
     In the Court of Common Pleas of Lehigh County Domestic Relations at
                          No(s): No. 2013-FC-0366


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                           FILED AUGUST 18, 2020

        Appellant, B.M.C., N/K/A, B.M.W. (“Mother”), appeals pro se from the

Order1 that held T.E.C. (“Father”) in contempt of a previous custody Order but

nevertheless continued Father’s sole legal and primary physical custody of

their child, F.M.A.C. (“Child”), and awarded Mother periods of partial physical

custody. Upon review, we dismiss.



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The Order is dated November 15, 2019, however, the court did not docket
the Order until November 19, 2019. See Frazier v. City of Philadelphia,
735 A.2d 113, 115 (Pa. 1999) (holding that “an order is not appealable until
it is entered on the docket with the required notation that appropriate notice
has been given”). Accordingly, Mother’s December 19, 2019 Notice of Appeal
is timely. See Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30 days
after the entry of the order from which the appeal is taken).
J-S33001-20



      A detailed factual and procedural history is unnecessary to our

disposition.   Mother’s pro se Brief fails to comply with the briefing

requirements set forth in Pa.R.A.P. 2111-2140 and we are, therefore, unable

to conduct meaningful appellate review.

      Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure, and this Court may quash

or dismiss an appeal if the defect in the brief is substantial. Commonwealth

v. Adams, 882 A.2d 496, 497–98 (Pa. Super. 2005); Pa.R.A.P. 2101.            In

particular, “[w]hen the omission of the statement of questions [involved] is

combined with the lack of any organized and developed arguments, it

becomes clear that appellant's brief is insufficient to allow us to conduct

meaningful judicial review.” Smathers v. Smathers, 670 A.2d 1159, 1160

(Pa. Super. 1996) (citation omitted).     “[A]lthough this Court is willing to

construe liberally materials filed by a pro se litigant, pro se status generally

confers no special benefit upon an appellant.”           Commonwealth v.

Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003) (citation omitted). “To the

contrary, any person choosing to represent himself in a legal proceeding must,

to a reasonable extent, assume that his lack of expertise and legal training

will be his undoing.” Adams, 882 A.2d at 498 (citation omitted).

      Here, in her 90-page Brief, Mother fails to include a statement of

jurisdiction, a statement of the scope and standard of review, a statement of

the questions involved, and a summary of argument.              See Pa.R.A.P.

2111(a)(1), (3), (4), (6), (7).   The omission of a statement of questions

                                      -2-
J-S33001-20



involved is “particularly grievous since the statement of questions involved

defines the specific issues this Court is asked to review.” Commonwealth v.

Maris, 629 A.2d 1014, 1016 (Pa. Super. 1993).

       Instead, Mother’s Brief is divided into three sections entitled “Case

History of Judicial Bias,” “Complaints Against the Judge’s Order of November

15, 2019,” and “Complaints Regarding the Judge’s November 18, 2019

Memorandum Opinion.” Mother’s Br. at 1, 24, 37. In these sections, Mother

attempts to articulate her grievances against the trial court from 2011 to

present, but fails to do so in any organized manner. In addition, Mother fails

to include a single citation to legal authority and, consequently, fails to provide

any discussion of legal authority as it relates to her grievances. See Pa.R.A.P.

2119(a), (b).

       These substantial omissions preclude meaningful review. Accordingly,

we are constrained to dismiss Mother’s appeal.2 See Pa.R.A.P. 2101; Adams,
882 A.2d at 497-98.

       Appeal dismissed.

____________________________________________


2 Although Mother also failed to file a Rule 1925(b) Statement of Errors
Complained of on Appeal contemporaneously with her Notice of Appeal, see
Pa.R.A.P. 1925(a)(2)(i), (b), we decline to dismiss on this basis because no
party asserted prejudice. See In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super.
2009) (holding that the failure to file a rule 1925(b) statement
contemporaneously with a notice of appeal in a children’s fast track case will
result in a defective notice of appeal which this Court will address on a case
by case basis, avoiding the extreme action of dismissal when the defect does
not prejudice any party).



                                           -3-
J-S33001-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2020




                          -4-